Citation Nr: 1536410	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-47 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded this case in October 2014 for further development. 

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A supplemental VA opinion is needed to make an informed decision, as the April 2015 VA medical opinion does not account for significant evidence suggesting a possible relationship between the Veteran's current left knee condition and his in-service left knee pain.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert); 

In the April 2015 VA examination report, the examiner opined that the Veteran's residuals of a May 2002 left knee meniscus cyst and tear were less likely than not related to patellofemoral pain syndrome (PFPS) diagnosed during active service as PFPS would not be expected to cause a meniscal tear or cyst and the "nature of the in-service complaint and the physical findings were different."  The Board finds that this explanation does not account for the fact that when the Veteran was initially seen as a civilian for left knee pain in May 2002 by a private treating physician (T. Croy, MD), he reported left knee pain for the past fifteen years, and stated that he did a lot of running, especially during active service.  He stated that the pain had been worsening in the past two years.  The fact that the Veteran reported left knee pain on several occasions during active service, including a one-month history of left knee pain in July 1990, and reported ongoing left knee pain ever since active service in the May 2002 private treatment record (the Veteran's active service commenced about fifteen years prior to the May 2002 record), at least suggests that the in-service left knee pain and his later-diagnosed left knee meniscal cyst and tear may be related.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

Although the examiner stated that PFPS would not be expected to cause a meniscal tear or cyst, it seems very possible in light of the subsequent medical findings that the diagnosis of PFPS was inaccurate or did not fully explain his symptoms.  In this regard, and notably, an X-ray study performed around the time of the May 2002 private treatment record was also normal.  The meniscal cyst was not detected until a magnetic resonance imaging (MRI) study was performed in May 2002, and a meniscal tear was also only first suspected based on some indicia in the images obtained, but not confirmed until he underwent left knee surgery in December 2002 at a private facility.  This evidence suggests that the Veteran may have had compromised left knee cartilage during active or at least pre-cursors of the left knee meniscal pathology that later developed into a full-blown cyst and tear over time, and which an X-ray study or physical examination during service simply could not detect, as indeed the X-ray findings were normal even in May 2002 when the tear was present.

Accordingly, a supplemental VA medical opinion must be obtained that specifically addresses the above evidence. 

The Board also notes that the Veteran's representative did not provide a response to the May 2015 supplemental statement of the case.  On remand, if the claim continues to be denied, the AOJ should ensure the Veteran's representative is provided an opportunity to respond prior to transferring the case back to the Board. 

Accordingly, the case is REMANDED for the following action:

1. Return the case to the physician who conducted the April 2015 VA examination for a supplemental opinion.  If a timely opinion cannot be reasonably obtained from that physician, the opinion may be provided by a different medical professional.  The claims file must be made available to the examiner for review. 

The examiner must provide an opinion as to the likelihood that the Veteran's current residuals of a left knee meniscal tear and cyst, for which he underwent surgery in December 2002, are related to his recurrent left knee symptoms in service, including a one-month history of left knee pain reported in July 1990.  
In the opinion, the examiner must specifically address the following:
* When the Veteran was seen by a private physician in May 2002, he reported left knee pain for the past fifteen years, or ever since active service.  Indeed, he mentioned doing a lot of running during service at this time, and the service treatment records show that he reported left knee pain from running.  Thus, for the purposes of the opinion, the examiner must assume that the Veteran continued to have some left knee pain off and on ever since service. 
* Although only patellofemoral pain syndrome (PFPS) was diagnosed in service, no MRI was performed.  Even in May 2002 an X-ray study was normal, and the meniscal tear was not suspected until an MRI was conducted at this time, and only confirmed when the Veteran underwent surgery in December 2002.  Thus, even if PFPS alone would not cause a meniscal tear, the examiner must comment on whether his left knee symptoms in service were nevertheless symptoms of meniscal impairment at the time that went undetected, or were otherwise related to the development of his meniscal pathology, in light of the subsequent medical history.  

The opinion must be supported by a complete explanation. 

2. Then, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The AOJ must ensure that the Veteran's representative provides a response if the claim continues to be denied or document for the file an adequate explanation as to why a response was not provided.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




